The town’s zoning board of appeals on November 2, 1966, filed with the town clerk its decision granting a permit. The plaintiffs brought this bill in equity to review the board’s decision. G. L. c. 40A, § 21 (as amended through St. 1960, c. 365). The bill was dismissed because of the plaintiffs’ failure to comply with the requirement of § 21 that notice of filing the bill “with a copy of the bill ... be given to . . . [the] town clerk so as to be received within . . . twenty days” after the board’s decision had been filed in the town clerk’s office. The trial judge, on the basis of stipulations, found that notice of filing the bill had been sent to the town clerk by certified mail from Boston on the afternoon of November 21, and had been received in Marshfield on November 23, more than twenty days after November 2. It was stipulated, in effect, that normally a notice mailed in Boston on November 21 would have been received in the Marshfield Post Office on November 22. The case is governed by Lincoln v. Board of Appeals of Framingham, 346 Mass. 418, 420. Nothing in that case, in § 21, or in its 1960 amendment, permits us to interpret the section as requiring only that notice be mailed early enough “so as to be received” in normal course of the mails within the statutory period. Section 21 requires seasonable receipt of the notice by the town clerk and makes no allowance for slow and inefficient postal service, as it would if the section merely required that the notice be mailed and postmarked within the twenty day period.

Decree affirmed.